BLUE, Acting Chief Judge,
Specially concurring.
The primary issue in this appeal is the claim that it was fundamental error to consolidate for trial the sexual battery charge against Mr. Boley with the trial of another defendant charged with sexual battery of the same victim. I concur because I agree the consolidation was not fundamental error. Ordinarily, under the circumstances present in this appeal, it would be error to consolidate the cases. Although both defendants were chargéd with sexual battery of the same victim, the incidents were separated in time and place, and the two defendants were not even aware that the other had sexually battered the victim. The only common element between the two cases was the victim.
There is no reversible error because, for reasons not apparent from this record, trial counsel stipulated to the consolidation. There may have been a strategic reason for the stipulation, but this cannot be determined from the record before us. However, even if there was not a tactical trial basis for the consolidation, relief is not available on direct appeal,